Title: To James Madison from Thomas Bulkeley, 10 June 1801
From: Bulkeley, Thomas
To: Madison, James


					
						Sir
						Lisbon the 10th. June 1801
					
					183. 769. 790. 394. 1410. 769. 1338. 771. 1054.
153
					Notwithstanding the rigour of the Decree No. 6 it has not been put in execution against the Spanish Subjects.  There are at least ten thousand Gallicians in this City, who are the labouring people.  They demanded their Passports, but were answered to remain quietly, that they would not be molested; were this people to leave us, it would put a total stop to every kind of business for want of labourers and the greatest inconveniences would be suffered by house-keepers, being the only domestics in almost every family.
					Every means is taken to keep us here as much in the dark as possible with respect to what passes on the Frontiers.  However I have this morning been informed, that Elvas is beseiged by a considerable force, more than sufficient to resist any sortie, Campo Mayor and Portalegre bombarded, and a hot fire kept up against it for these fifteen days past.  These Fortresses cannot resist much longer for want of Provisions.  A large army is about 3 miles within this Territory on its march towards Abrantes, a fortified Town and lately much strengthened, situated on the Tagus at the head of the navigable Waters.  A Portuguese army with about 3000 Emigrant troops in the pay of England are posted at Gaviao where it was expected a decisive battle would soon take place.
					It is the opinion of many, matters will positively be arranged in less than 15 days.
					You will have seen a Subsidy of £300,000 has been granted to this Government by the British, and Lord Hawksbury’s Speech, as well as Mr. Pitt’s declare the positive situation of this Country with respect to that.  A Fleet is fitting out at Cadiz with all expedition.  Should it be destined here, this River is totally unprovided to resist it.  Their Men of War are at the moorings opposite the City without any motion to go below to protect its entrance.  I have the honor to be with the greatest respect Sir Your most humble & obdt. Servt.
					
						Thomas Bulkeley
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
